      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 1 of 14 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI


UNITED STATES OF AMERICA,             )
                                      )                Case No. 4:20-cv-282
         Plaintiff,                   )
                                      )
         v.                           )
                                      )
AE GROUP, LLC,                        )
SHEILA RILENGE, and                   )
WILLIAM RILENGE,                      )
                                      )
         Defendants.                  )
_____________________________________ )

                     COMPLAINT FOR PERMANENT INJUNCTION

       The United States, for its complaint against Defendants, alleges as follows:

       1.      This is a civil action in which the United States seeks to obtain a permanent

injunction requiring AE Group, LLC (“AE Group”), Sheila Rilenge, and William Rilenge

(collectively, “Defendants”) to comply with federal tax laws by, inter alia, timely depositing AE

Group’s employment and unemployment taxes and filing its Forms 941 and 940 with the Internal

Revenue Service.

       2.      This action is authorized by a delegate of the Secretary of the Treasury, and

commenced at the direction of a delegate of Attorney General, pursuant to 26 U.S.C. § 7401.

                                     Jurisdiction and Venue

       3.      This Court has jurisdiction over this case pursuant to 26 U.S.C. § 7402(a) and 28

U.S.C. §§ 1340 and 1345.

       4.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(b) and 1396 because

AE Group’s principal place of business is located within this judicial district, Sheila Rilenge and
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 2 of 14 PageID #: 2



William Rilenge reside within this judicial district, and a substantial part of the events or

omissions giving rise to these claims occurred within this judicial district.

                                               Parties

       5.      Plaintiff is the United States of America.

       6.      Defendant AE Group, LLC is a limited liability company incorporated in the State

of Missouri, with its principal place of business located in St. Louis County. AE Group’s primary

purpose is “to produce, advertise, market, and organize expos and trade shows geared toward the

general public.”

       7.      Defendant Sheila Rilenge is a member owner of AE Group and is listed as the

organizer on AE Group’s Articles of Organization. Sheila Rilenge is married to William Rilenge,

and she resides in St. Louis County, Missouri.

       8.      Defendant William Rilenge is a member-owner of AE Group. William Rilenge is

married to Sheila Rilenge, and he resides in St. Louis County, Missouri.

                                            Background

       9.      At all times from 2013 to the present date, AE Group has employed others and

paid them wages. As an employer, AE Group is required by law to withhold federal income and

Federal Insurance Contributions Act (FICA) taxes, which include Social Security and Medicare

taxes, from its employees’ wages and pay the withheld wages over to the Internal Revenue

Service. The amounts withheld from employee wages are commonly referred to as “trust fund

taxes” because the employee’s income and FICA taxes are said to be held in trust by the

employer for the United States. See 26 U.S.C. § 7501. The trust fund taxes, along with the

employer’s own FICA obligations (collectively, “employment taxes”), are reported quarterly on

a Form 941 (i.e., Employer’s Quarterly Federal Tax Return).




                                                  2
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 3 of 14 PageID #: 3



       10.     AE Group is required by law to pay Federal Unemployment Tax Act (FUTA)

taxes and report its FUTA tax obligations on a Form 940 tax return (i.e., Employer’s Annual

Federal Unemployment Tax Return).

       11.     AE Group is required by law to make periodic deposits of employment and

unemployment taxes in an appropriate federal depository in accordance with federal tax deposit

laws and regulations. See 26 U.S.C. §§ 6302, 6157; 26 C.F.R. § 31.6302-1.

       12.     For various tax quarters from 2013 to the present, Defendants have failed to

comply with AE Group’s federal employment and unemployment tax obligations, described in

paragraphs 9 through 11 above, and instead engage in an activity known as “pyramiding,”

whereby a business repeatedly withholds taxes from its employees’ wages but fails to remit those

taxes to the IRS as mandated by law, resulting in an ever-increasing unpaid tax liability.

       13.     Defendants’ practice of pyramiding AE Group’s federal employment and

unemployment tax obligations has resulted in unpaid tax liabilities that exceed $734,636.85, as

of December 4, 2019, plus interest and other statutory additions as provided by law.

       14.     For the tax quarters ending March 31, 2015 through September 30, 2016, AE

Group self-reported employment tax liabilities totaling $182,655.91, yet only made timely tax

deposits that totaled $8,285.25.

       15.     For the tax quarters ending December 31, 2016 through December 31, 2017, AE

Group did not file its Forms 941 or Forms 940. AE Group did not make any federal tax deposits

towards its employment and unemployment tax liabilities.

       16.     AE Group did not make the required federal tax deposits towards its employment

and unemployment tax liabilities for any tax quarter in 2018, and AE Group has not made the

required federal tax deposits for any tax quarter in 2019.




                                                 3
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 4 of 14 PageID #: 4



        17.       Despite repeated attempts, as further detailed below, the IRS has been unable to

compel Defendants to comply with AE Group’s employment and unemployment tax obligations.

Similarly, the IRS has been unable to successfully collect AE Group’s unpaid employment and

unemployment tax liabilities.

                           Permanent Injunction Against All Defendants

        18.       The United States incorporates by reference all allegations in paragraphs 1-17,

above, as if set forth herein.

        19.       On the dates, for the tax quarters, and in the amounts set forth below, a delegate

of the Secretary of the Treasury made assessments against AE Group for federal employment

taxes, interest and penalties. The total unpaid balance of AE Group’s employment tax liabilities,

through December 4, 2019, which includes unassessed interest, statutory additions, credits and

payments, is shown below:

                                                                                 Unpaid balance as of
        Tax Quarter Ending        Date of Assessment         Tax Assessed
                                                                                    12/04/2019
           Mar. 31, 2015             July 6, 2015             $43,425.75              $64,974.68
              June 30, 2015         Sept. 21, 2015            $32,424.41              $2,146.21
           Sept. 30, 2015            Jan. 11, 2016            $16,178.50              $11,054.20
              Dec. 31, 2015          July 4, 2016             $23,856.18              $5,116.56
           Mar. 31, 2016             July 11, 2016            $24,255.65              $17,658.98
              June 30, 2016         Sept. 26, 2016            $31,042.92              $42,348.75
           Sept. 30, 2016             Jan. 2, 2017            $33,709.20              $53,729.31
              Dec. 31, 2016          June 12, 2017            $49,000.98              $84,850.80
           Mar. 31, 2017            Aug. 28, 2017             $51,017.33              $83,896.01
              June 30, 2017          Mar. 5, 2018             $52,950.00              $94,708.81
           Sept. 30, 2017            Mar. 5, 2018             $54,715.00              $90,734.27
              Dec. 31, 2017          June 25, 2018            $59,092.20              $95,010.34
                                                                 Total               $648,228.92


                                                     4
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 5 of 14 PageID #: 5




        20.      AE Group failed to fully pay over the employment tax liabilities assessed against

it.

        21.      On the dates, for the tax quarters, and in the amounts set forth below, a delegate

of the Secretary of the Treasury made assessments against AE Group for federal unemployment

taxes, interest and penalties. The total unpaid balance of AE Group’s unemployment tax

liabilities, through December 4, 2019, which includes unassessed interest, statutory additions,

credits and payments, is shown below:

                                                                                 Unpaid balance as
        Tax Quarter Ending       Date of Assessment         Tax Assessed
                                                                                  of 12/04/2019
              Dec. 31, 2015         July 18, 2016            $25,239.19              $40,856.88
              Dec. 31, 2017         May 14, 2018             $31,206.28              $45,551.05
                                                                Total                $86,407.93

        22.      AE Group failed to fully pay over the unemployment tax liabilities assessed

against it.

                               IRS’s Administrative Collection Efforts

        23.      Since at least 2015, the IRS has attempted to bring Defendants into compliance

with AE Group’s federal employment and unemployment tax obligations and attempted to

collect AE Group’s unpaid tax liabilities. IRS efforts include:

                     a. Giving AE Group notices of the assessments referred to in paragraphs 19

                        and 21, above, and making demands for payment on or about the dates of

                        each assessment;

                     b. Issuing levies to Defendants’ known bank accounts, resulting in relatively

                        small collection amounts of $1,405.35 on August 2, 2016, $6.37 on

                        September 6, 2016, and $23.16 on October 12, 2016;



                                                    5
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 6 of 14 PageID #: 6



                   c. Filing several Notices of Federal Tax Liens in St. Louis County, Missouri

                       between March 2015 and June 2018 against each of the Defendants,

                       placing them on notice of their unpaid tax liabilities;

                   d. Assessing trust fund recovery penalties, under 26 U.S.C. § 6672, against

                       Sheila Rilenge and William Rilenge,1 making them personally liable for

                       the portion of AE Group’s unpaid employment taxes withheld from the

                       wages of its employees; and

                   e. Making field calls to Defendants’ last known addresses.

       24.     On or about September 21, 2017, after performing a postal tracer on AE Group,

an IRS Revenue Officer made a field call to an address in Clayton, Missouri and met with Sheila

Rilenge. The Revenue Officer informed Sheila Rilenge of AE Group’s unpaid tax liabilities and

its delinquent Forms 941 and 940, and requested that Sheila Rilenge: (1) pay the balance of AE

Group’s unpaid tax liabilities; (2) file AE Group’s delinquent Forms 941 and 940; and (3) pay

any resulting tax due by October 17, 2017. The Revenue Officer also gave Sheila Rilenge an IRS

Letter 903, which placed her and AE Group on notice that if AE Group continued to fail to

comply with its employment tax obligations, then the IRS may pursue a suit for a civil

injunction.

       25.     Sheila Rilenge and AE Group missed the October 17, 2017 deadline referred to in

paragraph 24, above.

       26.     On or about October 17, 2017, the Revenue Officer attempted to make another

field call to the business address in Clayton, Missouri, but was told that the Rilenges were

unavailable.

1
  As of February 13, 2020, the unpaid balances of Sheila Rilenge and William Rilenge’s trust
fund recovery penalty liabilities total $911,991.20 and $623,630.52, respectively.



                                                 6
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 7 of 14 PageID #: 7



       27.     Following the field call referred to in paragraph 26, above, Sheila Rilenge and

William Rilenge stopped responding to all of IRS’s contact efforts.

       28.     AE Group has not voluntarily filed its Forms 941 since September 30, 2016, and

AE Group has never voluntarily filed a Form 940.

       29.     Despite receiving frequent notices from the IRS regarding its past due

employment and unemployment tax obligations, Defendants have consistently failed to fully pay

AE Group’s outstanding employment and unemployment tax liabilities and the IRS has been

unsuccessful in fully collecting the unpaid liabilities.

                                   Injunctive Action Is Necessary

       30.     Section 7402(a) authorizes district courts to issue injunctions “as may be

necessary or appropriate for the enforcement of the internal revenue laws.” The remedies

available to the United States under this statute “are in addition to and not exclusive of any and

all other remedies.” 26 U.S.C. § 7402(a).

       31.     An injunction by this Court ordering Defendants to comply with AE Group’s

federal tax obligations is necessary and appropriate for the enforcement of the internal laws and

to prevent continued violations of those laws.

       32.     Defendants substantially interfered with, and continue to interfere with, internal

revenue laws by repeatedly failing to pay AE Group’s employment and unemployment tax

obligations; by repeatedly failing to make employment tax deposits timely and in full; and by

repeatedly failing to timely file Forms 941 and Forms 940, as required by 26 U.S.C. §§ 3102,

3111, 3301, and 3402.




                                                   7
      Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 8 of 14 PageID #: 8



        33.     As a result of Defendants’ lack of compliance with the internal revenue laws, AE

Group presently accrues approximately $33,000 in additional employment and unemployment

tax liabilities per tax quarter.

        34.     The IRS’s administrative collection efforts are futile because Defendants do not

appear to have any seizable assets of value or Defendants thwart collection efforts.

        35.     AE Group is the fourth known payroll entity operated by Sheila Rilenge and

William Rilenge for which they have incurred substantial federal employment and

unemployment tax liabilities. Sheila Rilenge and William Rilenge have shown that they will not

make the necessary efforts to become compliant with their federal tax obligations, absent a court

order compelling them to do so.

        36.     In the absence of injunctive relief, Defendants will continue to fail to timely file

AE Group’s Forms 941 and Forms 940, and continue to fail to timely pay AE Group’s

employment and unemployment taxes.

        37.     The United States has suffered and continues to suffer irreparable harm as a result

of Defendants’ interference with federal tax administration and violation of federal tax statutes,

including but not limited to loss of tax revenue, including the loss of the employees’ FICA and

income taxes for which Defendants’ employees have already received credit from the Internal

Revenue Service and the Social Security Administration, and the drain on limited IRS resources

due to the IRS’s extensive attempts to bring Defendants into compliance.

        38.     An injunction by this Court, backed by the threat of coercive judicial sanctions for

noncompliance, ordering Defendants to comply with federal employment and unemployment tax

requirements is necessary or appropriate for the enforcement of the internal revenue laws and

should be issued because:




                                                  8
Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 9 of 14 PageID #: 9



    a. Traditional collection methods have proven unsuccessful in preventing

       Defendants from pyramiding federal employment and unemployment tax

       liabilities;

    b. Defendants are likely to accrue additional unpaid employment and unemployment

       taxes for each tax quarter that the United States remains unable to collect;

    c. Defendants’ conduct deprives the United States of the FICA and federal income

       taxes, which include Social Security and Medicare taxes, withheld from the wages

       of AE Group’s employees, in addition to AE Group’s own FICA and FUTA tax

       contributions.

    d. The IRS will have to devote substantial time and resources in further attempts to

       collect the employment and unemployment taxes owed by Defendants;

    e. An injunction will not cause harm to Defendants. Rather, it will compel them to

       comply with the nation’s tax laws by filing the appropriate returns in a timely

       fashion and paying its taxes accordingly;

    f. As the United States’ system for collecting federal income taxes relies heavily

       upon employers voluntarily withholding and remitting the federal income and

       FICA taxes owed by their employees, Defendants’ routine pyramiding practice

       undermines a vital component in the nation’s tax system.

    g. By using the unpaid employment and unemployment taxes for their own business

       and operating expenses, Defendants exact an involuntary subsidy from the

       taxpayers of the United States and gain an unfair business advantage over their

       law-abiding competitors who comply with their federal tax obligations;




                                         9
    Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 10 of 14 PageID #: 10



            h. Allowing Defendants to continue to accrue further delinquent employment and

               unemployment taxes at the expense of compliant taxpayers would serve only to

               erode public confidence in the tax administration system;

            i. Despite repeated attempts over many years, the IRS has been unable to prevent

               Defendants from pyramiding employment and unemployment tax liabilities, and

               the United States lacks an adequate remedy at law to prevent Defendants’ from

               continuing to engage in the practice of pyramiding; and

            j. A money judgment against Defendants for their existing unpaid tax liabilities

               cannot prevent them from continuing to accrue new employment and

               unemployment tax liabilities.

       WHEREFORE, the United States respectfully requests that the Court:

       A.      Enter judgment in favor of the United States and against AE Group, Sheila

Rilenge, and William Rilenge;

       B.      Find that AE Group, Sheila Rilenge, and William Rilenge have engaged and are

engaging in conduct that interferes with the enforcement of the internal revenue laws and

injunctive relief under 26 U.S.C. § 7402(a) and the Court’s inherent equity powers is necessary

or appropriate to prevent AE Group, Sheila Rilenge, and William Rilenge from interfering with

the enforcement of the internal revenue laws;

       C.      Enter a permanent injunction, pursuant to 26 U.S.C. § 7402(a), Fed. R. Civ. P. 65,

and the Court’s inherent equity powers, ordering that:

            1. AE Group, Sheila Rilenge, and William Rilenge shall cause AE Group and any

               other employer entity they control to, withhold from each employee’s paycheck

               an appropriate amount of income tax and the employee portion of FICA and

               Medicare taxes;


                                                10
Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 11 of 14 PageID #: 11



     2. AE Group, Sheila Rilenge, and William Rilenge shall cause AE Group and any

        other employer entity they control to, timely deposit withheld employee taxes,

        and employer FICA and Medicare taxes in an appropriate federal depository bank

        in accordance with federal deposit regulations;

     3. AE Group, Sheila Rilenge, and William Rilenge shall cause AE Group and any

        other employer entity they control to, timely deposit FUTA taxes in an

        appropriate federal depository bank each quarter in accordance with federal

        deposit regulations;

     4. Sheila Rilenge and William Rilenge shall sign and deliver to a designated IRS

        revenue officer, or to such specific location as the IRS may deem appropriate, on

        the first day of each month, an affidavit stating that the required federal income

        taxes, FICA and Medicare taxes, and FUTA taxes were fully and timely deposited

        for each pay period during the prior month;

     5. AE Group, Sheila Rilenge, and William Rilenge shall cause AE Group and any

        other employer entity they control to, timely file Form 941 employment tax

        returns and Form 940 unemployment tax returns that come due after the date of

        the injunction, and Sheila Rilenge and William Rilenge shall provide a copy of

        each filed return to a designated IRS revenue officer in such manner as the IRS

        deems appropriate, within five days of filing;

     6. AE Group, Sheila Rilenge, and William Rilenge shall cause AE Group and any

        other employer entity they control to, timely pay all required outstanding

        liabilities due on each return required to be filed under the Court’s injunction

        order;




                                         11
    Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 12 of 14 PageID #: 12



            7. AE Group, Sheila Rilenge, and William Rilenge are enjoined from paying other

               creditors of AE Group or from transferring, disbursing, or assigning any money,

               property, or assets of AE Group after the date of the injunction order until after

               such time as the required deposits described in paragraphs C(1), C(2), and C(3),

               and any liabilities described in paragraph C(6), have been paid in full, for any tax

               period ending after the injunction is issued;

            8. AE Group, Sheila Rilenge, and William Rilenge are enjoined from assigning or

               transferring money or property to any other entity to have that entity pay the

               salaries or wages of AE Group’s employees, except for a commercial payroll

               services provider approved in advance by counsel for the United States;

            9. AE Group, Sheila Rilenge, and William Rilenge shall permit a representative

               from the Internal Revenue Service to inspect AE Group’s books and records

               periodically, with two business days’ notice of each inspection; and

            10. For the five-year period beginning on the date this injunction order is entered,

               Sheila Rilenge and William Rilenge shall notify, in writing, such revenue officer

               as the IRS designates, if Sheila Rilenge or William Rilenge come to form,

               incorporate, own, or work in a managerial capacity for another business entity,

               within five business days of such event. Regardless of such notification, the

               preceding subparagraphs of this paragraph C shall apply to any employer entity

               controlled by Sheila Rilenge or William Rilenge.

       D.      Order that AE Group, Sheila Rilenge, and William Rilenge deliver to all of their

current employees a copy of the Court’s findings and injunction, within 30 days of the date of the

injunction order




                                                 12
    Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 13 of 14 PageID #: 13



       E.      Retain jurisdiction over this case to ensure compliance with this injunction,

including authorizing the United States to take post-judgment discovery to ensure compliance;

       F.      Order that, if Sheila Rilenge, William Rilenge or AE Group violate any term of

this injunction, then counsel for the United States shall send Defendants written notice of the

violation, and Defendants shall have 10 days after notification is sent to cure the violation;

               1. A “cure” for the violation includes making a late tax deposit and all accruals

                   on such tax; paying delinquent tax shown on a return and all accruals on such

                   tax; filing a delinquent tax return; and providing a delinquent notification to

                   the designated IRS revenue officer.

               2. If counsel for the United States has sent Defendants three separate written

                   notifications for three separate violations, then counsel for the United States

                   shall no longer be obligated to send written notification of a violation.

               3. If any violation is not cured within ten days of notification or if, after the third

                   notification followed by cures, the United States becomes aware of a new

                   violation by Sheila Rilenge, William Rilenge or AE Group, then the United

                   States shall be entitled to file with this Court a motion for an Order to Show

                   Cause why Sheila Rilenge, William Rilenge and AE Group should not be held

                   in contempt of this injunction and why AE Group should not be ordered to

                   cease doing business immediately and why Sheila Rilenge and William

                   Rilenge should not be permanently enjoined from forming, incorporating, or

                   owning another or a successor business entity and from working for any

                   business in any capacity that includes any responsibility for withholding,




                                                 13
    Case: 4:20-cv-00282 Doc. #: 1 Filed: 02/20/20 Page: 14 of 14 PageID #: 14



                   accounting for, or paying over employment taxes or for filing employment tax

                   returns.

       G.      Grant the United States its costs incurred in the commencement and prosecution

of this action and for such other and further relief as the Court deems proper.

       Dated: February 20, 2020

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Jordan D. Howlette
                                                     JORDAN D. HOWLETTE
                                                     FL Bar No.: 125031
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 7328
                                                     Washington, D.C. 20044
                                                     Tel: (202) 353-0553
                                                     Fax: (202) 514-6770
                                                     Jordan.howlette@usdoj.gov




                                                14
                          Case: 4:20-cv-00282 Doc. #: 1-1 Filed: 02/20/20 Page: 1 of 2 PageID #: 15
-6 5HY         &,9,/&29(56+((7
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                           '()(1'$176
United States of America                                                                                     AE Group, LLC, Sheila Rilenge, and William Rilenge

     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW                                St. Louis County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                              7+(75$&72)/$1',192/9('
                                                                                                                  
     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)

Jordan D. Howlette, U.S. Department of Justice, 555 4th St., N.W.,
Washington, D.C. 20001. (202) 353-0553.

,,%$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                     ,,,&,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                           (For Diversity Cases Only)                                                               and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                        37) '()         37)  '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH                              u     u    ,QFRUSRUDWHGor3ULQFLSDO3ODFH                             u     u 
                                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH                  u          u        ,QFRUSRUDWHGand3ULQFLSDO3ODFH                   u          u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID                   u          u        )RUHLJQ1DWLRQ                                     u          u 
                                                                                                   )RUHLJQ&RXQWU\
,91$785(2)68,7(Place an “X” in One Box Only)                                                                                                        &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                  )25)(,785(3(1$/7<                                    %$1.5837&<                                27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH                    u $SSHDO86&                      u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&                 u :LWKGUDZDO                             u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                                        86&                                  D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                                       u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                                        3523(57<5,*+76                           u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                                    u &RS\ULJKWV                             u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                                  u 3DWHQW                                 u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                                     u 3DWHQW$EEUHYLDWHG                   u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                                      1HZ'UXJ$SSOLFDWLRQ                u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                                         u 7UDGHPDUN                                   &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                               62&,$/6(&85,7<                            u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV                    u +,$ II                                  86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                                    u %ODFN/XQJ                         u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW                        u ',:&',::  J                            3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                              u 66,'7LWOH;9,                         u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW                       u 56,  J                             u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                                        ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                                           u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ                    )('(5$/7$;68,76                          u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW                     u 7D[HV 863ODLQWLII                  u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                          RU'HIHQGDQW                          u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                                     u ,56²7KLUG3DUW\                             $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                                  86&                           u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                                            u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                                            $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                                                $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                                                    u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                                                6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
925,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU              u  7UDQVIHUUHGIURP
                                                                                                                                                u  0XOWLGLVWULFW                                          u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                        $QRWKHU'LVWULFW       /LWLJDWLRQ                                          /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                                              'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          26 U.S.C. § 7401
9,&$86(2)$&7,21                     %ULHIGHVFULSWLRQRIFDXVH
                                          Action to permanently enjoin defendants from continuing to violate the internal revenue laws.
9,,5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                                 &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
&203/$,17      81'(558/()5&Y3                                                                                                               -85<'(0$1'         u <HV      u 1R
9,,,5(/$7('&$6( 6
                       (See instructions):
,)$1<                           -8'*(                                                                                                      '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
02/20/2020                                                             /s/ Jordan D. Howlette
)252)),&(86(21/<

    5(&(,37                     $02817                                   $33/<,1*,)3                                          -8'*(                                       0$*-8'*(
                         Case: 4:20-cv-00282 Doc. #: 1-1 Filed: 02/20/20 Page: 2 of 2 PageID #: 16
-65HYHUVH 5HY


                      ,16758&7,216)25$77251(<6&203/(7,1*&,9,/&29(56+((7)250-6
                                                                $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

, D    3ODLQWLIIV'HIHQGDQWV(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
 E    &RXQW\RI5HVLGHQFH)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
 F    $WWRUQH\V(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

,,    -XULVGLFWLRQ7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG 6HH6HFWLRQ,,,EHORZ127(IHGHUDOTXHVWLRQDFWLRQVWDNHSUHFHGHQFHRYHUGLYHUVLW\
         FDVHV

,,,   5HVLGHQFH FLWL]HQVKLS RI3ULQFLSDO3DUWLHV7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

,9      1DWXUHRI6XLW3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHUHDUHPXOWLSOHQDWXUHRIVXLWFRGHVDVVRFLDWHGZLWKWKHFDVHSLFNWKHQDWXUHRIVXLWFRGH
         WKDWLVPRVWDSSOLFDEOH&OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV

9      2ULJLQ3ODFHDQ;LQRQHRIWKHVHYHQER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ±7UDQVIHU  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&
         6HFWLRQ
         0XOWLGLVWULFW/LWLJDWLRQ±'LUHFW)LOH  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVILOHGLQWKHVDPHGLVWULFWDVWKH0DVWHU0'/GRFNHW
         3/($6(127(7+$77+(5(,6127$125,*,1&2'(2ULJLQ&RGHZDVXVHGIRUKLVWRULFDOUHFRUGVDQGLVQRORQJHUUHOHYDQWGXHWR
         FKDQJHVLQVWDWXH

9,     &DXVHRI$FWLRQ5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVH'RQRWFLWHMXULVGLFWLRQDO
         VWDWXWHVXQOHVVGLYHUVLW\([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

9,,    5HTXHVWHGLQ&RPSODLQW&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

9,,, 5HODWHG&DVHV7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
       QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

'DWHDQG$WWRUQH\6LJQDWXUH'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
               Case: 4:20-cv-00282 Doc. #: 1-2 Filed: 02/20/20 Page: 1 of 2 PageID #: 17
                                                                                                                  Reset
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                  __________ Districtof
                                                                      ofMissouri
                                                                        __________

                  United States of America
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No. 4:20-cv-282
 AE Group, LLC, Sheila Rilenge, and William Rilenge                 )
                                                                    )
                            Defendant
                                                                    )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) AE Group, LLC
                                         600 West Main
                                         Jefferson City, MO 65101

                                         7777 Bonhomme Ave. #1800
                                         Clayton, MO 63105


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Jordan David Howlette
                                         555 4th St., N.W.
                                         Ste 8837
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case: 4:20-cv-00282 Doc. #: 1-2 Filed: 02/20/20 Page: 2 of 2 PageID #: 18
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-282

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               Case: 4:20-cv-00282 Doc. #: 1-3 Filed: 02/20/20 Page: 1 of 2 PageID #: 19
                                                                                                                  Reset
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District
                                                 __________ Districtof
                                                                     ofMissouri
                                                                       __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 4:20-cv-282
 AE Group, LLC, Sheila Rilenge, and William Rilenge                )
                                                                   )
                            Defendant
                                                                   )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sheila Rilenge
                                         881 Berick Dr.
                                         St. Louis, MO 63132




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Jordan David Howlette
                                         555 4th St., N.W.
                                         Ste 8837
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case: 4:20-cv-00282 Doc. #: 1-3 Filed: 02/20/20 Page: 2 of 2 PageID #: 20
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-282

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
               Case: 4:20-cv-00282 Doc. #: 1-4 Filed: 02/20/20 Page: 1 of 2 PageID #: 21
                                                                                                                  Reset
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District
                                                 __________ Districtof
                                                                     ofMissouri
                                                                       __________

                  United States of America
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 4:20-cv-282
 AE Group, LLC, Sheila Rilenge, and William Rilenge                )
                                                                   )
                            Defendant
                                                                   )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Rilenge
                                         881 Berick Dr.
                                         St. Louis, MO 63132




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Jordan David Howlette
                                         555 4th St., N.W.
                                         Ste 8837
                                         Washington, DC 20001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                 Case: 4:20-cv-00282 Doc. #: 1-4 Filed: 02/20/20 Page: 2 of 2 PageID #: 22
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 4:20-cv-282

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
